JOANOS, Judge,
concurs specially.
I concur in the final result reached by the majority; however, I differ from the majority in the rationale for reversing the deputy’s award of 67 weeks of temporary total disability benefits. It is my view that the award should be reversed because the evidence presented was simply insufficient to meet the standard of competent and substantial evidence required to justify an award of temporary total disability.
I do not adhere to the majority’s apparent reasoning that there must be evidence *275of a physical or medical incapacity to work to justify the award. Disability is defined in § 440.02(9), Florida Statutes, as the “... incapacity because of the injury to earn in the same or any other employment the wages which the employee was receiving at the time of the injury.” The statute requires that the “incapacity” resulted from the injury but does not limit its terms to physical or medical incapacity. In this case, if the evidence had sufficiently shown that despite an adequate job search, the claimant could not locate employment because employers would not hire him while he was still under a physician’s care I would have favored an affirmance of the deputy’s award. The claimant’s self-serving, unsupported vague statement to that effect, however, just did not meet the standard of proof required.